956 A.2d 86 (2008)
In the Matter of Robert Joel ZAKROFF
A Member of the Bar of the District of Columbia Court of Appeals, Bar Registration Bar Registration No. 163337.
No. 05-BG-740.
District of Columbia Court of Appeals.
September 11, 2008.
Before KRAMER, FISHER, and THOMPSON, Associate Judges.
Prior report: 934 A.2d 409.

ORDER
PER CURIAM.
On consideration of this Court's opinion issued on October 25, 2007, remanding this matter to the Board on Professional Responsibility for a determination as to the appropriate sanction to impose on respondent, and on consideration of the affidavit of Robert Joel Zakroff, wherein he consents to disbarment from the Bar of the District of Columbia pursuant to § 12 of Rule XI of the Rules Governing the Bar of the District of Columbia Court of Appeals, which affidavit has been filed with the Clerk of this Court, the report and recommendation of the Board on Professional Responsibility with respect thereto, and the letter from the Office of Bar Counsel dated August 15, 2008, taking no exception to the report and recommendation of the Board on Professional Responsibility, it is this 11th day of September, 2008,
ORDERED that the said Robert Joel Zakroff is hereby disbarred by consent effective forthwith. The effective date of respondent's disbarment should run, for reinstatement purposes, from the date respondent files his affidavit pursuant to D.C. Bar Rule XI, § 14(g). It is
FURTHER ORDERED that the matter pending before the Board on Professional Responsibility on remand is hereby dismissed as moot.
The Clerk shall publish this order, but the affidavit shall not be publicly disclosed or otherwise made available except upon order of the Court or upon written consent of the respondent.
The Clerk shall cause a copy of this order to be transmitted to the Chairman of the Board on Professional Responsibility and to the respondent, thereby giving him *87 notice of the provisions of Rule XI, §§ 14 and 16, which set forth certain rights and responsibilities of disbarred attorneys and the effect of failure to comply therewith.